DETAILED ACTION
	Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Claims 1, 11 and 14 have been amended changing the scope and content of the claims.
Applicant’s amendment filed July 8, 2021 overcomes the following objection/rejection(s) from the last Office Action of April 9, 2021:
Objections to the specification for minor informalities
Rejections to the claims under 35 USC § 103

Allowable Subject Matter
Claims 1-7, 9-12, and 14 are allowed.
The following is an examiner’s statement of reasons for allowance: the closest prior arts of record teach methods of methods of analyzing x-ray image data in order to accurately estimate the level of inflammation within the system being examined. Further, the closest prior arts of record teach performing this analysis by extracting predetermine features using pattern recognition, and using those predetermined features to calculate an inflammation estimation. However, none of them alone or in any combination teaches performing the inflammation estimation by using both .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Larry Liberchuk on Monday, August 9, 2021.
The application has been amended as follows: 
Amended claim 9 should read, “The non-transitory computer-readable medium according to claim 14, comprising a training device configured to optimize the inflammation function of the image data analysis device.”
Amended claim 10 should read, “The non-transitory computer-readable medium according to claim according to claim 9, wherein the training device is configured to optimize the inflammation function in dependence of training data, and 

Contact
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Courtney J. Nelson whose telephone number is (571)272-3956.  The examiner can normally be reached on Monday - Friday 8:00 - 4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vu Le can be reached on (571)272-7332.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR 

/COURTNEY JOAN NELSON/Examiner, Art Unit 2668                                                                                                                                                                                                        

/VU LE/Supervisory Patent Examiner, Art Unit 2668